NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL

                                             OF FLORIDA

                                             SECOND DISTRICT


JOSE ENRIQUE GONZALEZ,                       )
DOC #C11749,                                 )
                                             )
             Appellant,                      )
                                             )
v.                                           )                Case No. 2D17-3167
                                             )
STATE OF FLORIDA,                            )
                                             )
             Appellee.                       )
                                             )

Opinion filed February 6, 2019.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and Terrence E. Kehoe, Special Assistant
Public Defender, Bartow, for Appellant.

Ashley Brooke Moody, Attorney General,
Tallahassee, and Johnny T. Salgado,
Assistant Attorney General, Tampa, for
Appellee.


BADALAMENTI, Judge.

             Jose Enrique Gonzalez appeals his jury convictions and concurrent life

sentences for first-degree murder and sexual battery with actual physical force likely to

cause serious personal injury. Gonzalez argues that the July 11, 2018, amended
judgment does not indicate that Gonzalez was found guilty by a jury. The State

concedes this scrivener's error.1 Accordingly, we remand with directions that the trial

court correct the scrivener's error contained in the amended judgment to reflect that

Gonzalez was found guilty by a jury. See Newson v. State, 867 So. 2d 603, 603 (Fla.

2d DCA 2004) (affirming judgment and sentence but remanding with directions that an

error in the judgment be corrected where the error was "not the result of a judicial

determination, but rather a scrivener's error in the preparation of the written document");

Taylor v. State, 242 So. 3d 1203, 1204 (Fla. 5th DCA 2018) ("We also remand for the

trial court to correct the scrivener's error in the judgment, which failed to indicate that

Taylor was tried by a jury and found guilty."). We affirm Gonzalez's jury convictions and

concurrent life sentences in all other respects.

              Affirmed; remanded to correct scrivener's error.


KHOUZAM, J., and CASE, JAMES R., ASSOCIATE SENIOR JUDGE, Concur.




              1While this appeal was pending, Gonzalez filed a motion to correct
sentencing error under Florida Rule of Criminal Procedure 3.800(b)(2). The trial court
granted that motion and ordered that the judgment be amended to comport with the
court's oral pronouncement. That amended judgment, however, neglects to indicate
that Gonzalez was convicted after a jury trial.


                                             -2-